DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-11, in the reply filed on 03/27/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/27/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings/Specifications
The drawings are objected to because the Instant Specifications paragraphs 0073, 0102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 9 and 11, the definition for the regions of the β and the α regions overlap.  In the Specification for example paragraphs 0073 and 0102, these areas appear to be treated as separate regions via color codes, however by the definition set forth in the claims all of area of α should be included with that of β as 0.16 or more would include the 0.4-0.65 times or more of α.  Thus, it is unclear if the areas are supposed to be independent or is β meant to include the area of α as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanino et al. (US 20080233421), herein Tanino.
	
In regards to claim 8, Tanino teaches an iron based sintered material obtained by sintering an iron-based powder comprising carbon [0002, 0018-0019].  The sintered material has voids which have a sphericity of 50% or more and 85% or less [Abstract, Fig. 1, 0016, 0035].

  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanino et al. (US 20080233421), herein Tanino, as applied to claim 8 as set forth above.

In regards to claim 9, Tanino teaches the iron composition further contains copper [0018].  Tanino does not expressly teach the area analysis and then the regions of copper concentration.  However, Tanino is expected to meet the limitation as Tanino teaches a similar composition to that of the claimed composition and a sintering temperature [0027] that overlaps the claimed sintering temperature, such that at the overlapping temperatures the diffusion of the copper with in the sintered product of Tanino is expected to be substantially similar to that of the claimed product.  This would result in the claimed ratio of the regions with the claimed copper concentration.   See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2015-11739 A1) [IDS dated: 10/28/2020], herein Matsumoto.
With the IDS dated 10/28/2020, applicant submitted a machine translation of JP 2015-11739 A1.  The citations herein refer to the provided translation.

In regards to claim 8, Matsumoto teaches a sintered body comprising an iron-based alloy further comprising carbon [Abstract, 0019, claim 1].  Matsumoto does not expressly teach the sphericity of the voids in a cross section.  However, the sintered body is expected to meet the limitation.  Mastumoto teaches an iron alloy of similar composition to the claimed iron alloy with formed from powders having similar diameters to the claimed powders [Claim 4, 0030].  The sintered body is then formed using similar methods with a molding pressure of 400-1600 MPa and sintering using an induction heating method with an overlapping temperature range [0036, 0038, 0040].  As such the proprieties of the sintered body of Matsumoto, including the sphericity of the voids, are expected to be substantially similar to that of the claimed sintered member.  See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is rejected under 112 b once the issue is resolved, it would then be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  Neither Tanino nor Matsumoto teach the presence of cementite which has a width of 120 nm or less and a distance between adjacent portions of the cementite is 250 nm or less.  Both Tanino and Matsumoto teach iron alloys with compositions beyond those of the claimed composition thus the resultant phases are not expected to be the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Ishimine et al.  (US 20210162499 A1) which teaches a sintered member formed from as iron based powder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                             /ELIZABETH COLLISTER/Examiner, Art Unit 1784